PER CURIAM.
The appealed order of the trial court, insofar as it directs that the parties “shall be governed by shared parental responsibility pursuant to § 61.13, [Fla.Stat. (1985) ]” relative to custody of the two minor children born of the marriage, is reversed and remanded upon the authority of Iljazi v. Iljazi, 436 So.2d 326 (Fla. 2d DCA 1983), and Ballah v. Poole, 453 So.2d 924 (Fla. 2d DCA 1984). Upon remand, the trial court is directed to reconsider whether the evidence shows a material change in circumstances which, in the best interests of the children, requires a change in custody.
Reversed and remanded, with directions.